DETAILED ACTION
Applicant’s pre-appeal filed 7/25/2022, with respect to the rejection(s) of the claim(s) have been fully considered. However, after further review, the office action was not explicitly clear as to what values were considered as state values.  Therefore, the rejection has been withdrawn.  A new ground of rejection to clarify the record is being made.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/524,574 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 from application 16/795,759 has been amended to include “a point of sale system;” and “a tag programmer connected to the point of sale system, the tag programmer for reading and changing the state value stored in memory’ is partially claimed in claims 1 and 8 from the reference application and would be an obvious embodiment of the theft deterrent system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/524,574
16/795,759
A theft deterring system comprising: a power tool comprising:a motor connectable to a power source,a switch connected to the motor,a controller connected to the switch, the controller controlling the switch for controlling an amount of power provided to the motor, a state circuit having a memory for storing a state value, wherein the controller activates the switch to provide power to the motor when the state value stored in the memory equals a desired value.
A theft deterring system comprising: a power tool comprising:a point of sale system;a motor connectable to a power source,a switch connected to the motor,a controller connected to the switch, the controller controlling the switch for controlling an amount of power provided to the motor, a state circuit having a memory for storing a state value, wherein the controller activates the switch to provide power to the motor when the state value stored in the memory equals a desired value; anda tag programmer connected to the point of sale system, the tag programmer for reading and changing the state value stored in the memory.
The theft deterring system of Claim 1, wherein the state circuit is connected to the controller.
The theft deterring system of Claim 1, wherein the state circuit is connected to the controller.
The theft deterring system of Claim 2, wherein the state circuit is at least one of a passive RFID tag circuit with rewritable memory and an active RFID tag with rewritable memory.
The theft deterring system of Claim 2, wherein the state circuit is at least one of a passive RFID tag circuit with rewritable memory and an active RFID tag with rewritable memory.
The theft deterring system of Claim 1, wherein the power source is a battery pack connectable to the motor.
The theft deterring system of Claim 1, wherein the power source is a battery pack connectable to the motor.
The theft deterring system of Claim 4, wherein the battery pack comprises a battery control circuit that can provide data and/or instructions to the controller.
The theft deterring system of Claim 4, wherein the battery pack comprises a battery control circuit that can provide data and/or instructions to the controller.
The theft deterring system of Claim 4, wherein the state circuit is connected to the battery control circuit.
The theft deterring system of Claim 4, wherein the state circuit is connected to the battery control circuit.
The theft deterring system of Claim 1,further comprising a tag programmer forchanging the stored value.
 
The theft deterring system of Claim 1, further comprising a tag programmer for changing the stored value.
The theft deterring system of Claim 1, further comprising a tag programmer for changing the stored value.
The theft deterring system of Claim 8, wherein the state circuit further comprises an antenna.
The theft deterring system of Claim 1, wherein the state circuit further comprises an antenna.
The theft deterring system of Claim 9, wherein the antenna receives a signal from the tag programmer.
The theft deterring system of Claim 9, wherein the antenna receives a signal from the tag programmer.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2014/0158389) in view of Howarth et al. (US 7,786,861).

Regarding claim 1,
Ito discloses (Fig. 1):
A theft deterring system (Fig. 1, all elements) comprising:
a power tool (10) comprising:
a motor (M) connectable to a power source (40, ¶0150),
a switch (20) connected to the motor (M, ¶0148),
a controller (12) connected to the switch (20, ¶0149), the controller (12) controlling the switch (20) for controlling an amount of power provided to the motor (M, ¶0149), a state circuit (15) having a memory (16) for storing a state value (¶0149-0151) NOTE: (Here the examiner is interpreting the state value as either enable or disable states having well known values of “0” and “1”), wherein the controller (12) activates the switch to provide power to the motor (M) when the state value stored in the memory equals a desired value (¶0157-¶0159, unlocks the power tool and enables switching when the correct code, lock key, or enable/disable state is inputted, Fig. 5, steps S500-S512);

Ito do not disclose:
a point of sale system
a tag programmer connected to the point of sale system, the tag programmer for reading and changing the state value stored in the memory.

However, Howarth teaches (Fig. 3A):
a point of sale system (Fig. 3A,network device, 305, Col. 6:40-50);
and
a tag programmer (Fig. 3A, transmitter, 310) connected to the point of sale system (305), the tag programmer for reading and changing the state value stored in the memory (Col. 6:40-50, can change stored value to disable device out of area, for example).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by Howarth that can disable a device if it goes outside of a security perimeter and attach this RFID to the battery to disable a device in case of theft as taught by Howarth (Col. 5:11-25, Col. 5:60-Col. 6:3). This would enable the battery system to lock out the power tool when the device is taken outside of a security perimeter as to prevent theft.

Regarding claim 2,
Ito discloses (Fig. 1):
wherein the state circuit (Fig. 1, 15) is connected to the controller (inside controller, 12, ¶0149).

Regarding claim 3,
Ito discloses the above elements from claim 2.
Ito does not disclose:
wherein the state circuit is at least one of a passive RFID tag circuit with rewritable memory and an active RFID tag with rewritable memory.

However, Howarth teaches (Fig. 2):
wherein the state circuit (Fig. 2, 205) is at least one of a passive RFID tag circuit with rewritable memory and an active RFID tag with rewritable memory (Col. 5:11-25, Col. 5:60-Col. 6:3).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by Howarth that can disable a device if it goes outside of a security perimeter and attach this RFID to the battery to disable a device in case of theft as taught by Howarth (Col. 5:11-25, Col. 5:60-Col. 6:3). This would enable the battery system to lock out the power tool when the device is taken outside of a security perimeter as to prevent theft.

Regarding claim 4,
Ito discloses (Fig. 1):
wherein the power source (Fig. 1, 40) is a battery pack (40) connectable to the motor (M, ¶0150).

Regarding claim 5,
Ito discloses (Fig. 1):
wherein the battery pack (Fig. 1, 40) comprises a battery control circuit (42) that can provide data and/or instructions to the controller (12, ¶0150-¶0151).

Regarding claim 6,
Ito discloses (Fig. 1):
wherein the state circuit (Fig. 1, 15) is connected to the battery control circuit (42, via terminals 26 and 56, through controller, 12, ¶0152-¶0153).

Regarding claim 7,
Ito discloses (Fig. 1):
wherein the switch is disposed within the battery pack (while switch isn’t disclosed as being directly in the battery pack, the battery pack directly controls the switch, ¶0151).

Regarding claim 9,
Ito discloses the above elements from claim 8.
Ito does not disclose:

wherein the state circuit further comprises an antenna.
However, Howarth teaches (Fig. 2):

wherein the state circuit (Fig. 2, 205) further comprises an antenna (110, Col. 4:2-8).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by Howarth that can disable a device if it goes outside of a security perimeter and attach this RFID to the battery to disable a device in case of theft as taught by Howarth (Col. 5:11-25, Col. 5:60-Col. 6:3). This would enable the battery system to lock out the power tool when the device is taken outside of a security perimeter as to prevent theft.

Regarding claim 10,
Ito discloses the above elements from claim 9.

Ito does not disclose:
wherein the antenna receives a signal from the tag programmer.

However, Howarth teaches (Fig. 1):
wherein the antenna (Fig. 1, 110) receives a signal from the tag programmer (Col. 6:40-50).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by Howarth that can disable a device if it goes outside of a security perimeter and attach this RFID to the battery to disable a device in case of theft as taught by Howarth (Col. 5:11-25, Col. 5:60-Col. 6:3). This would enable the battery system to lock out the power tool when the device is taken outside of a security perimeter as to prevent theft.
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
Regarding applicant’s arguments towards claims 1-7, and 9-10, applicant argues that Ito does not have a state circuit for storing a state value and that Ito does not teach the controller activating the switch to provide power to the motor when the state value stored in the memory equals a desired value, however, as shown in the rejection above, Ito discloses a state circuit (15) having a memory (16) for storing a state value as explicitly disclosed in ¶0149 and ¶0151 from Ito, and the state value could be anything such as the battery connection status, which is disclosed in ¶0151.
Regarding arguments towards claims 3, and 9-10, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, examiner is maintaining all the rejections of claim 1-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furui (US 2014/0151079) – power tool and system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 . If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S.L./               Examiner, Art Unit 2846    

/EDUARDO COLON SANTANA/               Supervisory Patent Examiner, Art Unit 2846